Sommer, J. This court being presented with the Respondent’s motion to dismiss, Finds that the Claimant was injured when the motorcycle he was riding was pushed into a train by a pickup truck at a crossing on Edwardsville Road in Granite City. Further that the Claimant has received $100,000 from the insurer of the driver whose vehicle pushed the Claimant into the train. Further, that this Court has held on numerous occasions that recovery of the statutory limit of $100,000 or more from another party to an accident completely sets off any claim that may be had against the State. It is therefore ordered that this cause is dismissed with prejudice.